Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the amendment filed on 11/04/2022. Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims. This Action is made Final.

Double Patenting

2. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent application 11003431. 
This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application have similar limitations of set of claims of patent application 11003431.  


Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the amendment to the claim 1 such as “obtaining, from an application programming interface associated with the virtualized deployments, an average amount of provisioned memory across virtual machines associated with the deployments”, the examiner cannot find support for obtaining an average amount of memory from API in the specification.  Claims 2-7 are also rejected for incorporating the deficiency of their independent claim 1.

6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the reference database" in “obtaining, from the reference database, an average amount of provisioned virtual central processing unit (vCPU) … ”.  There is insufficient antecedent basis for this limitation in the claim due to the recent amendment. Claims 2-7 are also rejected for incorporating the deficiency of their independent claim 1.




Claim Rejections - 35 USC § 101
8. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system of the claim 8, where the system comprising at least one processor can be interpreted as software per se, where the processor can be interpreted as software processor, entirely made up of software code with BRI. The system of the claim 8 can be interpreted as a function unit or a software program, which is made entirely of software program without incorporating any hardware feature or circuit with the broadest reasonable interpretation in light of the specification. The examiner suggests amending the claim using a hardware processor. Thus, the claim 8 is rejected for claiming in-eligible subject matter such as software and claims 9-14 are rejected for incorporating the deficiency of their independent claim 8. 

https://www.merriam-webster.com/dictionary/processor
b: a computer program (such as a compiler) that puts another program into a form acceptable to the computer


10. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 8 and 15 recite for a plurality of applications deployed in virtualized deployments: obtaining, from a reference database, an average amount of provisioned memory across virtual machines associated with the deployments; obtaining, from the reference database, an average amount of provisioned virtual central processing unit (vCPU) across virtual machines associated with the deployments; and calculating a metric relating the average amount of provisioned memory and the average amount of provisioned vCPU for the deployments of the application; calculating a measure of processing power units for at least one deployment of the applications based upon the metric; storing the measure of processing power units for a respective deployment in the reference database obtaining a request to estimate a server requirement for the requested application deployment; generating a predicted processing power unit (PPU) requirement based upon data in the reference database; and generating a predicted memory requirement and a predicted vCPU requirement based upon the predicted PPU requirement for the requested application deployment.
The limitations of the claims 1, 8 and 15 of “for a plurality of applications deployed in virtualized deployments: obtaining, from an application programming interface associated with the virtualized deployments, an average amount of provisioned memory across virtual machines associated with the deployments; obtaining, from the reference database, an average amount of provisioned virtual central processing unit (vCPU) across virtual machines associated with the deployments”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining” in the context of this claim encompasses the user manually obtaining average amount of provisioned memory for applications across virtual machines from an application programming interface associated with the virtualized deployments wherein the claims 1, 8 and 15 do not require monitoring or tracking the average memory amount across VMs for applications in real time. Rather, it’s interpreted to read or access the value data from the API after executing the API in order to generate a predicted requirement later in the claim limitation with BRI. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 8 and 15 of “calculating a metric relating the average amount of provisioned memory and the average amount of provisioned vCPU for the deployments of the application; calculating a measure of processing power units for at least one deployment of the applications based upon the metric”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for “calculating a metric relating the average amount of provisioned memory and the average amount of provisioned vCPU for the deployments of the application; calculating a measure of processing power units for at least one deployment of the applications based upon the metric” in the context of this claim encompasses the user calculating a metric relating the average amount of provisioned memory and the average amount of provisioned vCPU and calculating a measure of processing power units for at least one deployment of the applications. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Similarly, the limitation of the claims 1, 8 and 15 of “generating a predicted processing power unit (PPU) requirement based upon data in the reference database; and generating a predicted memory requirement and a predicted vCPU requirement based upon the predicted PPU requirement for the requested application deployment”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for “generating a predicted processing power unit (PPU) requirement based upon data in the reference database; and generating a predicted memory requirement and a predicted vCPU requirement based upon the predicted PPU requirement for the requested application deployment” in the context of this claim encompasses the user calculating (generating) a predicted processing power unit (PPU) requirement [minimum PPU values required for execution] based upon data in the reference database and calculating (generating) a predicted memory requirement [minimum memory amount value required for the execution] and a predicted vCPU requirement based upon the predicted PPU requirement [minimum PPU values required for execution]. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim 9 recites additional elements such as “storing the measure of processing power units for a respective deployment in the reference database obtaining a request to estimate a server requirement for the requested application deployment” to store the output of the calculations/measurements of PPU for each application to estimate a server requirement as recited in the claim limitations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as storing the measure of processing power units for a respective deployment in the reference database obtaining a request to estimate a server requirement for the requested application deployment amounts to no more than mere instructions to apply the exception using a generic computer component, storing the measure of processing power units for a respective deployment in the reference database is considered as post-processing of the calculations or measurements for the further prediction measurement/computation.
Thus, the additional elements in the claims 1, 8 and 15 such as configuring a neural network block and a training module to perform such mathematical operations amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
For the additional elements from the system claim 8 such as a system … comprising at least one application executed by a computing environment, the application causing the computing environment is also considered as a generic computer component to execute the applications for calculating predictive metrics, which cannot provide an inventive concept.
For the additional elements from the product claim 15 such as a non-transitory computer-readable medium embodying a program … comprising instructions that, when executed by the at least one computing device, cause the at least one computing device to at least one computing device is also considered as a generic computer component to execute the applications for calculating predictive metrics, which cannot provide an inventive concept.
Claims 2-7, 9-14 and 16-20 are also rejected for incorporating the deficiency of their independent claims 1, 8 and 15 respectively. 
The limitation of the claims 2, 9 and 16 of “the predicted PPU requirement is generated using a linear regression model based upon data stored in the reference database, wherein the predicted PPU requirement is a dependent variable and a requested scale is an independent variable of the linear regression model.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the predicted PPU requirement is generated using a linear regression model based upon data stored in the reference database, ….” in the context of this claim encompasses the user calculating PPU requirement using a linear regression model. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 2, 9 and 16 recite an abstract idea.
The limitation of the claims 3, 10 and 17 of “the predicted PPU requirement is generated by identifying an entry in the reference database matching a requested application type and a requested industry indicator, and wherein a requested scale is within an acceptable margin of the scale indicator of the entry.” in the context of this claim encompasses the user calculating the predicted PPU requirement by matching (comparing) a requested application type and a requested industry indicator. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 3, 10 and 17 recite an abstract idea. 
The limitation of the claims 4 and 11 of “wherein the predicted memory requirement and the predicted vCPU requirement are calculated using the metric for the application that matches a requested application type.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “wherein the predicted memory requirement and the predicted vCPU requirement are calculated using the metric for the application that matches a requested application type.”  in the context of this claim encompasses the user calculating the predicted memory requirement and the predicted vCPU requirement using the metrics. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claims 4 and 11 recite an abstract idea.
The limitation of the claims 5, 12, 18 and 19 of “identifying at least one server from a server inventory meeting or exceeding the predicted memory requirement and the predicted vCPU requirement.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “identifying at least one server from a server inventory meeting or exceeding the predicted memory requirement and the predicted vCPU requirement.” in the context of this claim encompasses the user manually finding a particular server that meets or exceeds the requirement. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims 5, 12, 18 and 19  recite an abstract idea.
The limitation of the claims 6, 13 and 20 of “the server inventory comprises a plurality of servers of varying cost and varying performance, and the at least one server comprises a combination of at least a subset of the plurality of servers.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “the server inventory comprises a plurality of servers of varying cost and varying performance, and the at least one server comprises a combination of at least a subset of the plurality of servers” in the context of this claim encompasses the user manually finding a particular server from the inventory of the servers of carrying costs and performances to match. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims 6, 13 and 20 recite an abstract idea.
The limitation of the claim 7 of “selecting a plurality of configurations of servers from the server inventory, wherein a first configuration comprises a high performance configuration of servers meeting the predicted PPU requirement and a second configuration comprises a low cost configuration of servers meeting the predicted PPU requirement.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the ““selecting a plurality of configurations of servers from the server inventory, wherein a first configuration comprises a high performance configuration of servers meeting the predicted PPU requirement and a second configuration comprises a low cost configuration of servers meeting the predicted PPU requirement” in the context of this claim encompasses the user manually selecting particular servers from the inventory of the servers of a high performance configuration of servers meeting the predicted PPU requirement and lower costs to match. If a claim limitation, under its broadest reasonable interpretation, covers a mental Process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim 7 recites an abstract idea.
Thus, claims 2-7, 9-14 and 16-20 are also independently rejected for being directed to an abstract idea such as mathematical concept and mental processes.

Response to Amendment
11. The amendment with respect to the claims 1 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure for the examiner cannot find any support for API or more specifically obtaining an average amount of provisioned memory across virtual machines associated with the deployments from the specification.  Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments

12. Applicant's arguments with respect to claims 1, 8 and 15 have been fully considered but they are not persuasive. 
Regarding the argument on pages 9-11 of the remark that the claims 1, 8 and 15 involves practical application that provides a mechanism for generating predictive analytics in a virtualized deployments and thus the meaningful limitations integrate the judicial exception (abstract idea such as mathematical operations and mental process) into a practical application by providing an improvement, the examiner would like to point out that the predictive analysis in a virtualized deployment recites mathematical operations for predicting and mental process for preparing for the calculations. This mechanism of predictive analytics does not transform an article into another or into a different state. (i.e. a compiler transforming source code to executable code), which is considered as integrating into practical application. The mathematical operations and mental process used for practical purposes are not considered as integration into a practical application. 
Regarding the argument on pages 11-13 of the remark that the claims 1, 8 and 15 involves unconventional concept/manner to achieve an improvement in computer functionality that is indicated of an inventive concept, the examiner would like to point out that the mathematical operations and mental process for generating predictive analytics on the resource requirements based on data can help improve the functionalities of the computer process. However, this analysis or the mathematical operations combined with mental process for provisioning the computation is not itself improvement of the computer functionalities. Thus, the examiner determines that the analytics for generating resource requirements in order to help improve the computer process is not improvement itself and thus cannot be considered as integration into a practical application. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193